Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 3/7/2019 with a priority date of 3/7/2019.
Claims 1-31 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.62/639,658 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 The provisional application describes broad concepts that fail to support the specific steps being used to store new customer data or update existing customer data in the independent claims. Further, a majority of the specific types of customer data and the rules for saving some data that are recited in dependent claims are also not supported by the provisional application. The priority data for Claims 1-31 is 3/7/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for” in claims 19-31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Step 1: The claims 1-18 are a system, and claims 19-31 are a means, which the specification describes as basic computer hardware and software. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without offering a practical application or significantly more. 
Step 2A: 
Prong 1: The claims recite the abstract concept of collecting profile data, comparing the data to determine the customer is a repeat customer or new customer then updating records of returning customer or adding a record for a new customer then associating the record with the customer. Dependent claims recite types of recorded features, types of customer profile data, determining a probability of a match, determining a face size falls within a range, estimating an age of the customer, displaying an advertisement to the customer and data related to the employee.  
Clearly these limitations falls within “Certain Methods Of Organizing Human Activity” for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The claims gather information about human activity and organize that information to determine a customer is a repeat or new customer, as well as determine advertisements to send the customer. Under the broadest reasonable interpretation the claims include simply gathering data about a user.
Prong 2: This judicial exception is not integrated into a practical application because the database and the computer that perform that algorithm, as well as the mobile phone, camera, and point of sale device that collect customer data are at best a generic processor performing a generic computer function of processing data and a generic memory storing data, such that these device amount no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
Further, the  mobile phone, camera, and point of sale device in dependent claims are merely gather data, as such the ordered combination offers mere instructions to apply the exception using a generic computer component along with generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claimed computerized device and determined state are not particular, and fail to provide meaningful limitations.
Dependent claims suggest the use of some form of face detection and age estimation, but the technology is not claimed, and even it were claimed it would amount to adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),  unless the claimed steps offered meaningful limitation on the particular process and technology  
Step 2B: 
The claim does not include additional elements that are sufficient to amount to a significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application because computerized devices offer no more than adding the words “apply it” and along with generally linking the concept to mobile phone, camera, and point of sale device. 
The claims are merely gathering and analyzing information using conventional techniques and at best the results are being used to improve customer service and/or deliver advertising. CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
Further, the specific face detection steps and age estimation techniques are not claimed, and the applicant’s specification merely describes processing data to arrive at these result using standard face detection algorithms. See, “Standard face-detection algorithms may be used to identify 41 faces shown in the image, for example commercially available face recognition systems such as Amazon REKOGNITION.TM. or Microsoft COMPUTER VISION API.” [0025].


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, 9-11, 14-19, 21, 24, 25, and 27-29 rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Hurewitz et al. (U.S. 2014/0365334; Hereafter: Hurewitz).
As per Claim 1: Hurewitz discloses the following limitations;
1. A method for monitoring a customer experience, comprising: 
collecting profile data for a customer; See, “Sensors 152 may take the form of visual or infrared cameras that view different areas of the retail store space 102. Computers analyze those images to locate individual customers 130, 132. Sophisticated algorithms on those computers distinguish between individual customers 130, 132, using techniques such as 
comparing the profile data with a database of customers and using the comparison to determine that: See, “FIG. 7 shows a method 700 for collecting customer data analytics in a physical retail store using store sensors 152 and store sensor server 260. In step 705, a sensor 152 detects a customer 130 at a first location. The sensor 152 may be a motion sensor, video camera, or other type of sensor that can identify anatomical parameters for a customer 130. For example, a customer 130 may be recognized by a facial recognition, or by collecting a set of data related to the relative joint position and size of the customer 130's skeleton. Assuming that anatomical parameters are recognized that are sufficient to identify an individual, step 710 determines whether the detected parameters for the customer 130 matches an existing profile stored within the store sensor server 260” [0078].
the customer matches a record in the database and is a repeat customer; or See, “As explained above, a profile contains sufficient anatomical parameters, as detected by the sensors 152, so as to be able to identify that customer 130 when they reenter the store for a 
the customer does not match any record in the database and is a new customer; See, “If step 710 does not match the customer 130 to an existing profile, a new profile is created at step 715. Since this customer 130 is not known in this event, this new profile is considered an anonymous profile.” [0078].
if the customer is determined to be a repeat customer, updating the database to add a current visit to the matched record; See, “At step 700, the first sensor 152 tracks the customer's movement within the retail store 102 and then stores this movement in the profile being maintained for that customer 130.” [0080].
if the customer is determined to be a new customer, adding a record of the customer to the database; and See, “At step 700, the first sensor 152 tracks the customer's movement within the retail store 102 and then stores this movement in the profile being maintained for that customer 130.” [0080]. 
recording at least one feature of the experience of the customer in the database and associating the recorded feature with the customer. See,  [0083-0087] for recording customer interactions and emotions.


As per Claim 3: Hurewitz discloses the following limitations;
3.    The method of claim 1, wherein collecting profile data for a customer includes determining demographic data for the customer. See, “In one embodiment, step 1050 will age, and other family members, known about the customer 130), and a list of deals and offers that are currently available for that customer 130. The sales clerk 140 can view each of these lists simply by following the links provided on this display.” [0103].

As per Claim 6: Hurewitz discloses the following limitations;
6.    The method of claim 1, wherein collecting profile data for the customer includes collecting a still image of the customer. See, “In the third customer identification technique, a video feed from the eyewear camera 540 is transmitted to a server, such as store sensor server 260. Alternatively, the eyewear camera 540 could transmit a still image to the server 260. The server 260 then analyzes the physical parameters of the customer 130 shown in that video feed or image, such as by using known facial recognition techniques, in order to identify the customer.” [0092].

As per Claim 7: Hurewitz discloses the following limitations;
7.    The method of claim 1, wherein collecting profile data for the customer includes collecting a video image of the customer. See, “FIG. 7 shows a method 700 for collecting 

As per Claim 9: Hurewitz discloses the following limitations;
9.    The method of claim 1, wherein collecting profile data for the customer includes collecting the profile data with a mobile phone. See, “A sales clerk 140 may help customers 130, 132 with purchasing physical products 110 and assisting with use of the virtual display 120. In FIG. 1, customer 130 and sales clerk 140 are shown using mobile devices 134 and 144, respectively. The mobile devices 134, 144 may be tablet computers, smartphones, portable media players, laptop computers, or wearable "smart" fashion accessories such as smart watches or smart eyewear. The smart eyewear may be, for example, Google Glass, provided by Google Inc. of Menlo Park, Calif. The sales clerk 140 may use mobile device 144 to improve their interaction with customers 130, 132.” [0020]. See also [0089].

As per Claim 10: Hurewitz discloses the following limitations;
10. The method of claim 1, wherein collecting profile data for the customer includes collecting the profile data with a security camera. See, “Sensors 152 may take the form of visual or infrared cameras that view different areas of the retail store space 102. Computers analyze those images to locate individual customers 130, 132.” [0023].

As per Claim 11: Hurewitz discloses the following limitations;
11. The method of claim 1, wherein collecting profile data of the customer includes collecting the profile data with a point-of-sale device. See, “The point of sale ( POS) server 250 handles sales transactions for the point of sale terminals 106 in the retail store site 102. The POS server 250 can communicate sales transactions for goods and services sold at the retail store 102, and related customer information to the retailer's other servers 220, 230, 240, 260 over the private network 205.” [0037].

As per Claim 14: Hurewitz discloses the following limitations;
14. The method of claim 1, wherein collecting profile data for the customer includes collecting profile data using two or more profile capture devices. See, “When a customer 130 moves out of the range of the first sensor 152, the customer may already be in range of, and be detected by, a second sensor 152, which occurs at step 705. In some embodiments, the customer 130 is not automatically recognized by the second sensor 152 as being the same customer 130 detected by the first sensor at step 705. In this embodiment, the second sensor 152 must collect anatomical parameters or digital signatures for that customer 130 and compare this data against existing profiles, as was done in step 710 for the first sensor.” [0080].

As per Claim 15: Hurewitz discloses the following limitations;
15. The method of claim 1, further comprising displaying an advertisement to the customer during profile data collection. See, “Using this technology, a customer app would not only the user's location within the store 102, but could also access a store database 

As per Claim 16: Hurewitz discloses the following limitations;
16. The method of claim 1, wherein collecting profile data for the customer includes determining a location of the customer and determining whether to store collected profile data in response to the determined location. See, “Mobile device 290 also preferably includes a geographic location determination device (or "locator") 299. The locator 299 may use global positioning system ( GPS) tracking or other methods of determining a location of the device 290.” [0044]. See, “Alternatively, the product 110 could be displayed at a predetermined location with the store 102, in which case the system 100 would know which product 110 the customer 130 interacted with based on the known location of the product 110 and the customer 130. These recognized product interactions are then stored at step 740 in the customer's visit profile being maintained by the store sensor server 260” [0083].

As per Claim 17: Hurewitz discloses the following limitations;
17. The method of claim 16, wherein determining a location of the customer includes using a GPS device to determine the location. See, “Mobile device 290 also preferably includes a geographic location determination device (or "locator") 299. The locator 299 may use global positioning system ( GPS) tracking or other methods of determining a location of 

As per Claim 18: Hurewitz discloses the following limitations;
18. The method of claim 1, wherein collecting profile data for the customer includes checking employee data to confirm that the collected profile data does not belong to an employee.  See, “In step 755, the system repeats steps 705-750 for a plurality of individuals within the retail store 102, and then aggregates that interaction data. The interaction data may include sensor data showing where and when customers moved throughout the store 102, or which products 110 the customers were most likely to view or interact with. The data could include information about the number of individuals at a particular store location 102; information about individuals interacting with a virtual display 120; information about interactions with particular products 110; or information about interactions between identified store clerks 140 and identified customers 130.” [0087]. See also [0100].

As per Claim 19: Hurewitz discloses the following limitations;
19. A system for monitoring a customer experience, comprising: 
means for collecting profile data for a customer; See, “Sensors 152 may take the form of visual or infrared cameras that view different areas of the retail store space 102. Computers analyze those images to locate individual customers 130, 132. Sophisticated algorithms on those computers distinguish between individual customers 130, 132, using techniques such as facial recognition.” [0023]. See, “The database 370 utilized by the customer information database server 220 contains customer-related data. This database may 
means for comparing the profile data with a database of customers and using the comparison to determine that: See, “FIG. 7 shows a method 700 for collecting customer data analytics in a physical retail store using store sensors 152 and store sensor server 260. In step 705, a sensor 152 detects a customer 130 at a first location. The sensor 152 may be a motion sensor, video camera, or other type of sensor that can identify anatomical parameters for a customer 130. For example, a customer 130 may be recognized by a facial recognition, or by collecting a set of data related to the relative joint position and size of the customer 130's skeleton. Assuming that anatomical parameters are recognized that are sufficient to identify an individual, step 710 determines whether the detected parameters for the customer 130 matches an existing profile stored within the store sensor server 260” [0078].
the customer matches a record in the database and is a repeat customer; or See, “As explained above, a profile contains sufficient anatomical parameters, as detected by the sensors 152, so as to be able to identify that customer 130 when they reenter the store for a second visit. If step 710 determines that the parameters detected in step 705 match an 
the customer does not match any record in the database and is a new customer; See, “If step 710 does not match the customer 130 to an existing profile, a new profile is created at step 715. Since this customer 130 is not known in this event, this new profile is considered an anonymous profile.” [0078].
means for updating the database to add a current visit to the matched record if the customer is determined to be a repeat customer; See, “At step 700, the first sensor 152 tracks the customer's movement within the retail store 102 and then stores this movement in the profile being maintained for that customer 130.” [0080].
means for adding a record of the customer to the database if the customer is determined to be a new customer; and See, “At step 700, the first sensor 152 tracks the customer's movement within the retail store 102 and then stores this movement in the profile being maintained for that customer 130.” [0080].
means for recording at least one feature of the experience of the customer in the database and associating the recorded feature with the customer. See,  [0083-0087] for recording customer interactions and emotions.

As per Claim 21: Hurewitz discloses the following limitations;
21.    The system of claim 19, wherein the means for collecting profile data for a customer includes means for determining demographic data for the customer. See, “In one embodiment, step 1050 will display the customer's name, photograph, and location on the screen of the device 1120, 1130 so that the sales clerk 140 can immediately identify the age, and other family members, known about the customer 130), and a list of deals and offers that are currently available for that customer 130. The sales clerk 140 can view each of these lists simply by following the links provided on this display.” [0103].

As per Claim 24: Hurewitz discloses the following limitations;
24.    The system of claim 19, wherein the means for collecting profile data for the customer includes means for collecting a still image of the customer. See, “In the third customer identification technique, a video feed from the eyewear camera 540 is transmitted to a server, such as store sensor server 260. Alternatively, the eyewear camera 540 could transmit a still image to the server 260. The server 260 then analyzes the physical parameters of the customer 130 shown in that video feed or image, such as by using known facial recognition techniques, in order to identify the customer.” [0092].

As per Claim 25: Hurewitz discloses the following limitations;
25.    The system of claim 19, wherein the means for collecting profile data for the customer includes means for collecting a video image of the customer. See, “FIG. 7 shows a method 700 for collecting customer data analytics in a physical retail store using 

As per Claim 27: Hurewitz discloses the following limitations;
27.    The system of claim 19, wherein the means for collecting profile data for the customer includes means for collecting the profile data with a mobile phone. See, “A sales clerk 140 may help customers 130, 132 with purchasing physical products 110 and assisting with use of the virtual display 120. In FIG. 1, customer 130 and sales clerk 140 are shown using mobile devices 134 and 144, respectively. The mobile devices 134, 144 may be tablet computers, smartphones, portable media players, laptop computers, or wearable "smart" fashion accessories such as smart watches or smart eyewear. The smart eyewear may be, for example, Google Glass, provided by Google Inc. of Menlo Park, Calif. The sales clerk 140 may use mobile device 144 to improve their interaction with customers 130, 132.” [0020]. See also [0089].

As per Claim 28: Hurewitz discloses the following limitations;
28.    The system of claim 19, wherein the means for collecting profile data for the customer includes means for collecting the profile data with a security camera. See, “Sensors 152 may take the form of visual or infrared cameras that view different areas of the retail store space 102. Computers analyze those images to locate individual customers 130, 132.” [0023].

As per Claim 29: Hurewitz discloses the following limitations;
29.    The system of claim 19, wherein the means for collecting profile data of the customer includes means for collecting the profile data with a point-of-sale device. See, “The point of sale ( POS) server 250 handles sales transactions for the point of sale terminals 106 in the retail store site 102. The POS server 250 can communicate sales transactions for goods and services sold at the retail store 102, and related customer information to the retailer's other servers 220, 230, 240, 260 over the private network 205.” [0037].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz in view of  Azar et al. (U.S. 2015/0235161; Hereafter: Azar) in view of Movellan et al. (U.S. 2014/0314310; Hereafter: Movellan) in view of Garel et al. (U.S. 2015/0025936; Hereafter: Garel).
As per Claim 2: Hurewitz in view of Azar, Movellan and Garel discloses the following limitations;
2.    The method of claim 1, wherein the recorded feature is selected from the group consisting of 
Hurewitz discloses products shown to the customer, See, [0053].
Hurewitz discloses products purchased by the customer, See, [0085, 0088].
Hurewitz discloses identity of employee serving customer, See, [0087].
Hurewitz does not disclose number of employees serving customer, 
Hurewitz discloses duration of customer visit, See, [0026, 0083].
Hurewitz discloses time of customer visit, See, [0086].
Hurewitz discloses location of customer visit, See, [0086].
Hurewitz discloses method of payment used by the customer, See, [0099].
Hurewitz discloses customer sentiment, See, [0053, 0057, 0084] discloses emotional reaction.
Hurewitz does not disclose employee sentiment, 
Hurewitz does not disclose logos viewed by customer, and Examiner’s note: A logo is A logo is a graphic mark, emblem, symbol, or stylized name used to identify a company, organization, product, or brand. At [0053] Hurewitz tracks interaction with products but not that the products have logos.
Hurewitz discloses scenes viewed by customer. See, [0021, 0083].
 number of employees serving customer, See, “The Labor Management Functionality 348 may be implemented in connection with data collected by: Measuring a number of devices--employees currently on the floor; measuring quantity and/or duration of interactions with customers; Measuring quantity and/or duration of interactions with fellow employees; Monitoring zone assignment--details of staying within the assigned zone or area of responsibility; and the like.” [0045].
However, Movellan discloses employee sentiment, See, “The facial expression of the employees may be provided by store cameras, while wearable device such as Google Glass worn by the employees may provide the facial expressions of the customers. Records of the interactions and the associated assessments may be stored and used for training and real time feedback.” [0004].
However, Garel discloses logos viewed by customer, See, “Retailers and brands are always trying to determine where customers are looking and what attracts their attention. Today, there are very expensive products that can be installed on shelves to only watch a customer's eyes and determine where they are looking Utilizing the system's built-in camera, the system can use retina tracking to determine what products a customer is looking at on a shelf “ [0119]. See, “Detecting what products a customer interacted with, when, and for how long is invaluable to retailers and brands. Utilizing either the built in camera or an external camera connected to the system of the present invention, the system is capable of determining when customers pick up and put down products, how long they hold the product, and ultimately what product they walked off with.” [0122]. See, “Such signage of the present system can provide customers with the information they expect today to make educated purchases. FIG. 4 illustrates an image of digital signage in a retail store at the shelf. FIGS. 
Therefore, from the teaching of Azar, Movellan and Garel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the collected customer data, as disclosed by Hurewitz, to include number of employees serving the customer, employee sentiment and logos viewed by the customer, as taught by Azar, Movellan and Garel, for the purpose of monitoring and analyzing consumer behavior in real-time to drive sales via engaging, personalized, and targeted digital customer experiences.

As per Claim 20: Hurewitz in view of Azar, Movellan and Garel discloses the following limitations;
20.    The system of claim 19, wherein the recorded feature is selected from the group consisting of 
Hurewitz discloses products shown to the customer, See, [0053].
Hurewitz discloses products purchased by the customer, See, [0085, 0088].
Hurewitz discloses identity of employee serving customer, See, [0087].
Hurewitz does not disclose number of employees serving customer, 
Hurewitz discloses duration of customer visit, See, [0026, 0083].
Hurewitz discloses time of customer visit, See, [0086].
Hurewitz discloses location of customer visit, See, [0086].
Hurewitz discloses method of payment used by the customer, See, [0099].
 customer sentiment, See, [0053, 0057, 0084] discloses emotional reaction.
Hurewitz does not disclose employee sentiment, 
Hurewitz does not disclose logos viewed by customer, and 
Hurewitz discloses scenes viewed by customer. See, [0021, 0083].
However, Azar discloses number of employees serving customer, See, “The Labor Management Functionality 348 may be implemented in connection with data collected by: Measuring a number of devices--employees currently on the floor; measuring quantity and/or duration of interactions with customers; Measuring quantity and/or duration of interactions with fellow employees; Monitoring zone assignment--details of staying within the assigned zone or area of responsibility; and the like.” [0045].
However, Movellan discloses employee sentiment, See, “The facial expression of the employees may be provided by store cameras, while wearable device such as Google Glass worn by the employees may provide the facial expressions of the customers. Records of the interactions and the associated assessments may be stored and used for training and real time feedback.” [0004].
However, Garel discloses logos viewed by customer, See, “Retailers and brands are always trying to determine where customers are looking and what attracts their attention. Today, there are very expensive products that can be installed on shelves to only watch a customer's eyes and determine where they are looking Utilizing the system's built-in camera, the system can use retina tracking to determine what products a customer is looking at on a shelf “ [0119]. See, “Detecting what products a customer interacted with, when, and for how long is invaluable to retailers and brands. Utilizing either the built in camera or an external 
Therefore, from the teaching of Azar, Movellan and Garel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the collected customer data, as disclosed by Hurewitz, to include number of employees serving the customer, employee sentiment and logos viewed by the customer, as taught by Azar, Movellan and Garel, for the purpose of monitoring and analyzing consumer behavior in real-time to drive sales via engaging, personalized, and targeted digital customer experiences.

Claims 4 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz in view of  Wang et al. (U.S. 2019/0163985; Hereafter: Wang).
As per Claim 4: Hurewitz in view of Wang discloses the following limitations;
4.    The method of claim 3, wherein the demographic data includes at least one item selected from the group consisting of 
Hurewitz discloses age, See,  [0103].
Hurewitz does not disclose gender, 
Hurewitz discloses family status, See,  [0103].
 residence data, and See,  [0049].
Hurewitz does not disclose job data. 
However, Wang discloses gender, job data. See,  [0029, 0046]].
Therefore, from the teaching of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the collected customer demographic data, as disclosed by Hurewitz, to include gender and job data, as taught by Wang, for the purpose of providing personalized, on-location information.

As per Claim 22: Hurewitz in view of Wang discloses the following limitations;
22.    The system of claim 21, wherein the demographic data includes at least one item selected from the group consisting of 
Hurewitz discloses age, See,  [0103].
Hurewitz does not disclose gender, 
Hurewitz discloses family status, See,  [0103]. 
Hurewitz discloses residence data, and See,  [0049].
Hurewitz does not disclose job data.
However, Wang discloses gender, job data. See,  [0029, 0046]].
Therefore, from the teaching of Wang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the collected customer demographic data, as disclosed by Hurewitz, to include gender and job data, as taught by Wang, for the purpose of providing personalized, on-location information.

Claims 5 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz in view of  Haukioja et al. (U.S. 2018/0308100; Hereafter: Haukioja).
As per Claim 5: Hurewitz in view of Haukioja discloses the following limitations;
Hurewitz does not disclose 5.    The method of claim 1, wherein using the comparison includes determining a probability that the customer may match a record in the database and 
However, Haukioja discloses determining the probability that a customer matches records. See, [0029]
Hurewitz discloses may be a repeat customer. See, “If that tracked profile was already linked to a customer record (which may occur on repeat visits of this customer 130), this link can be confirmed with the newly received identifying information at step 750. Conflicting information can be flagged for further analysis.” [0086].
Therefore, from the teaching of Haukioja, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the matching of customer to stored profiles, as disclosed by Hurewitz, to include the probability of a match, as taught by Haukioja, for the purpose of providing staff with access to customer data in order to engage customers in productive manner for the business relationship.

As per Claim 23: Hurewitz in view of Haukioja discloses the following limitations;
Hurewitz does not disclose 23.    The system of claim 19, wherein the means for using the comparison includes means for determining a probability that the customer may match a record in the database and 

Hurewitz discloses may be a repeat customer. See, “If that tracked profile was already linked to a customer record (which may occur on repeat visits of this customer 130), this link can be confirmed with the newly received identifying information at step 750. Conflicting information can be flagged for further analysis.” [0086].
Therefore, from the teaching of Haukioja, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the matching of customer to stored profiles, as disclosed by Hurewitz, to include the probability of a match, as taught by Haukioja, for the purpose of providing staff with access to customer data in order to engage customers in productive manner for the business relationship.

Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz in view of  Laganiere et al. (U.S. 2019/0318491; Hereafter: Laganiere) in view of Balwani et al. (U.S. 2016/0253458; Hereafter: Balwani).
As per Claim 8: Hurewitz in view of Laganiere and Balwani discloses the following limitations;
8.    The method of claim 1, wherein collecting profile data for the customer includes collecting data from the customer selected from the group consisting of a 
Hurewitz discloses sound, See, [0030].
Hurewitz discloses a gait characteristic, See, [0023, 0025, 0029].
Hurewitz does not disclose a silhouette, 
Hurewitz discloses a QR code, See, [0068].
 an RFID code, See, [0079].
Hurewitz does not disclose a footprint scan, 
Hurewitz does not disclose a fingerprint scan, 
Hurewitz discloses a skeletal scan, and See, [0023, 0025, 0029].
Hurewitz does not disclose a brain scan. 
However, Laganiere discloses a silhouette, See, [0087].
However, Balwani discloses a footprint scan, a fingerprint scan, a brain scan. See, “Identification may be by biometric means, including by thumb, finger, hand, foot, or other print; by scan or inspection of an ear, eye, face, or other personal characteristic; by electronic means (e.g., body scan, brain scan, or other electronic or physiologic means); or by other means to identify a user.” [0042].
Therefore, from the teaching of Laganiere and Balwani, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the customer profile data, as disclosed by Hurewitz, to include a silhoutte, a footprint scan, a fingerprint scan and a brain scan as taught by Laganiere and Balwani, for the purpose of analyzing customer service as a whole and improving the quality of service.

As per Claim 26: Hurewitz in view of Laganiere and Balwani discloses the following limitations;
26.    The system of claim 19, wherein the means for collecting profile data for the customer includes means for collecting data from the customer selected from the group consisting of 
Hurewitz discloses a sound, 
 a gait characteristic, 
Hurewitz does not disclose a silhouette, 
Hurewitz discloses a QR code, 
Hurewitz discloses an RFID code, 
Hurewitz does not disclose a footprint scan, 
Hurewitz does not disclose a fingerprint scan, 
Hurewitz discloses a skeletal scan, and 
Hurewitz does not disclose a brain scan.
However, Laganiere discloses a silhouette, See, [0087].
However, Balwani discloses a footprint scan, a fingerprint scan, a brain scan. See, “Identification may be by biometric means, including by thumb, finger, hand, foot, or other print; by scan or inspection of an ear, eye, face, or other personal characteristic; by electronic means (e.g., body scan, brain scan, or other electronic or physiologic means); or by other means to identify a user.” [0042].
Therefore, from the teaching of Laganiere and Balwani, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the customer profile data, as disclosed by Hurewitz, to include a silhoutte, a footprint scan, a fingerprint scan and a brain scan as taught by Laganiere and Balwani, for the purpose of analyzing customer service as a whole and improving the quality of service.

Claims 12 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz in view of  Brewer et al. (U.S. 2013/0266181; Hereafter: Brewer).
As per Claim 12: Hurewitz and Brewer discloses the following limitations;
 12. The method of claim 1, wherein collecting profile data for the customer includes determining a face size of the customer in a captured image and only storing the data if the determined face size falls within a selected range. See, “When a customer 130 moves out of the range of the first sensor 152, the customer may already be in range of, and be detected by, a second sensor 152, which occurs at step 705. In some embodiments, the customer 130 is not automatically recognized by the second sensor 152 as being the same customer 130 detected by the first sensor at step 705. In this embodiment, the second sensor 152 must collect anatomical parameters or digital signatures for that customer 130 and compare this data against existing profiles, as was done in step 710 for the first sensor.” [0080].
However, Brewer discloses determining face sizes in a range and storing the image if a face is detected.  [0031-0034, 0061]. 
Therefore, from the teaching of Brewer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the analysis of customer images, as disclosed by Hurewitz, to include determine face size within a range and save data about those customers, as taught by Brewer, for the purpose of face detection, face tracking, and face recognition, in a human tracking system, to better count and track people at a particular location.

As per Claim 30: Hurewitz in view of Brewer discloses the following limitations;
Hurewitz does not disclose 30.    The system of claim 19, wherein the means for collecting profile data for the customer includes means for determining a face size of the customer in a captured image and only storing the data if the determined face size falls within a selected range. See, “When a customer 130 moves out of the range of the first sensor 152, the customer may already be in range of, and be detected by, a second sensor 152, which occurs at step 705. In some embodiments, the customer 130 is not automatically recognized by the second sensor 152 as being the same customer 130 detected by the first sensor at step 705. In this embodiment, the second sensor 152 must collect anatomical parameters or digital signatures for that customer 130 and compare this data against existing profiles, as was done in step 710 for the first sensor.” [0080].
However, Brewer discloses determining face sizes in a range and storing the image if a face is detected.  [0031-0034, 0061]. 
Therefore, from the teaching of Brewer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the analysis of customer images, as disclosed by Hurewitz, to include determine face size within a range and save data about those customers, as taught by Brewer, for the purpose of face detection, face tracking, and face recognition, in a human tracking system, to better count and track people at a particular location.

Claims 13 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz in view of  Bunn et al. (U.S. 2006/0190419 A1; Hereafter: Bunn).
As per Claim 13: Hurewitz and Bunn discloses the following limitations;
Hurewitz discloses 13. The method of claim 1, wherein collecting profile data for the customer includes determining an estimated age of the customer and See, “other information, such as demographics, age, and other family members, known about the customer 130),” [0103].
 only storing the data if the determined age falls within a selected range. 
However, Bunn discloses capturing images of customers and storing data (exceptions) if the person in the image is under aged (within the range of 0-21). See, [0027], [0035], [0038]. See also, [0024-0025] for determining the effectiveness of advertising.
Therefore, from the teaching of Bunn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for customer age, as disclosed by Hurewitz, to be used to only store data if the age falls within a range, as taught by Bunn, for the purpose of measure response of subjects to whatever was at the location of the camera such as advertising, video displays, security information, entertainment and such like.

As per Claim 31: Hurewitz in view of Brewer discloses the following limitations;
Hurewitz discloses 31.    The system of claim 19, wherein the means for collecting profile data for the customer includes means for determining an estimated age of the customer and See, “other information, such as demographics, age, and other family members, known about the customer 130),” [0103].
Hurewitz does not disclose only storing the data if the determined age falls within a selected range. 
However, Bunn discloses capturing images of customers and storing data (exceptions) if the person in the image is under aged (within the range of 0-21). See, [0027], [0035], [0038]. See also, [0024-0025] for determining the effectiveness of advertising.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688